Citation Nr: 1041236	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-18 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for 
post-operative residuals of a right shoulder injury with 
degenerative changes from December 1, 2001 to July 23, 2003. 
 
2. Entitlement to a disability rating in excess of 30 percent for 
post-operative residuals of a right shoulder injury with 
degenerative changes from September 1, 2003 to July 20, 2007. 
 
3. Entitlement to a disability rating in excess of 30 percent for 
post-operative residuals of a right shoulder injury with 
degenerative changes from November 1, 2007 to March 24, 2008. 
 
4. Entitlement to a disability rating in excess of 30 percent for 
post-operative residuals of a right shoulder injury with 
degenerative changes from July 1, 2008 onward. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel.


INTRODUCTION

The Veteran served on active duty from February 1985 to April 
1994. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which assigned a temporary total rating 
evaluation for a period of post-surgical convalescence from July 
9, 2001 to September 30, 2001 and reassigned a 20 percent rating 
evaluation, effective October 1, 2001.  An August 2002 rating 
decision extended the temporary total evaluation to December 1, 
2001.  

Thereafter, December 2003, August 2007, and May 2008 rating 
decisions assigned temporary total evaluations for the periods 
from July 24, 2003 to September 1, 2003, July 20, 2007 to 
November 1, 2007, and March 24, 2008 to July 1, 2008, 
respectively.  A June 2004 rating decision assigned a 30 percent 
evaluation to the periods between surgical convalescence, 
effective December 1, 2001, and the 30 percent remained in effect 
for all non-convalescent periods throughout the appeal.  However, 
as the 30 percent rating is less than the maximum benefit 
available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

In March 2004, the Veteran testified at a personal hearing before 
a Decision Review Officer (DRO).  A transcript of the hearing is 
associated with the claims folder.   In October 2006, April 2008, 
and April 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and it 
now returns to the Board for appellate review. 

In March 2010 and October 2010 submissions, the Veteran raised a 
claim of entitlement to a temporary total evaluation for a period 
of convalescence following surgery in September 2009.  This claim 
has not been adjudicated by the RO; therefore, it is REFERRED to 
the RO for appropriate action.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board sees that this case has been remanded three times 
previously and that the case has been on appeal since 2002.  
Unfortunately, the Board finds that a another remand is 
unavoidable.  

In a March 2010 submission, the Veteran advised VA that he had 
undergone another surgery in September 2009 and in an October 
2010 submission, the Veteran's representative reiterated that 
statement.  Records relevant to this surgery are not in the 
claims file.  It is not clear from either the Veteran or his 
representative whether the surgery was performed at a VA or 
private facility.  Thus, the Veteran should be contacted to 
identify the location of the surgery , as well as any other 
treatment for his shoulder, VA or private that is not of record.  

The most recent private treatment records in the claims file, 
save a January 2010 evaluation, are dated in July 2007.  The 
Board observes that the most recent VA treatment record is dated 
in May 2008, and as the Veteran has sought treatment regularly at 
the Indianapolis VA facility, attempts to obtain treatment 
records dated from May 2008 onward should be made.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).  

Further, the AOJ has not adjudicated a claim of entitlement to a 
temporary total evaluation with respect to the September 2009 
surgery.  The United States Court of Appeals for Veterans Claims 
has held that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Consequently, the claim of entitlement to increased ratings for 
the service-connected right shoulder disability must also be 
remanded to the AOJ in accordance with Harris.
 
Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran specify the 
location of the September 2009 surgery on 
his right shoulder and that he authorize 
release of those records to VA, if 
necessary, as well as the release of any 
other private treatment records dated 
after July 2007 that are relevant to his 
service-connected right shoulder 
disability.

2.	Attempt to obtain VA treatment records 
from the facility in Indianapolis dated 
from May 2008 onward.

3.	All requests and responses related to the 
above actions, positive and negative, 
should be associated with the claims file. 

4.	Afford the veteran a VA examination to 
determine the nature and extent of his 
service-connected post-operative residuals 
of a right shoulder injury.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review was 
accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected post-
operative residuals of a right shoulder 
injury, including setting forth in degrees 
of excursion any limitation of motion of 
the right shoulder.  The examiner is also 
requested to:  (1) Express an opinion as 
to whether pain that is related to the 
veteran's service-connected right shoulder 
could significantly limit the functional 
ability of the right shoulder during 
flareups, or when the right shoulder is 
used repeatedly over a period of time, and 
express this determination, if feasible, 
in terms of the additional loss of range 
of motion due to pain on use or during 
flareups; (2) determine whether as a 
result of the service-connected right 
shoulder, the right shoulder exhibits 
weakened movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion due 
to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of range 
of motion, it should be so stated.  

5.	Adjudicate the Veteran's claim for a 
temporary total evaluation for a period of 
convalescence after surgery on his 
service-connected right shoulder in 
September 2009.

6.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the August 2010 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


